NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuito
DIANA L. HARRISON,
Petitioner,
V.
DEPARTMENT OF AGRICULTURE,
Resp0ndent.
2010-3150
Petition for review of the Merit Systems Protection
Board in case no. DC0752100191-I-3..
ON MOTION
ORDER
Diana L. Harrison moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

H.ARRISON V. AGRICULTURE
FOR THE CoURT
 1 6  lsi Jan Horbal__v
Date J an Horba1y 4
ccc Diana L. Harris0n
S
Ellen M. Lynch, ESq.
C1erk
§
§
-§
FyEE
LS FOR
.=§"¢,m£".§e;.,.,
AUG 1-6 2010
.|AN |'l0RBALY
ClER|l